In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated August 11, 2009, which, upon a fact-finding decision of the Family Court, Cattaraugus County (Nenno, J.), dated June 9, 2009, made upon the appellant’s admission, finding that he committed an act which, if committed by an adult, would have constituted the crime of riot in the first degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in fashioning orders of disposition. Here, the Family Court providently exercised its *759discretion in determining that the least restrictive available alternative consistent with the appellant’s best interests and the need for the protection of the community was to place the appellant on probation rather than direct an adjournment in contemplation of dismissal (see Family Ct Act §§ 315.3, 353.2 et seq., 352.1 et seq.; Matter of Summer D., 67 AD3d 1008, 1009 [2009]).
The appellant’s remaining contention is without merit. Mastro, J.P., Dickerson, Eng and Lott, JJ., concur.